DENY and Opinion Filed March 25, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00239-CV

                   IN RE MAURICE JOEL HEROD, Relator

          Original Proceeding from the 305th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. JC-20-00470

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                             Opinion by Justice Smith
      Relator’s March 22, 2022 petition for writ of mandamus challenges: (1) the

trial court’s denial of summary judgment, and (2) the trial court’s denial of his

demand for dismissal. Entitlement to mandamus relief requires relator to show that

the trial court clearly abused its discretion and that he lacks an adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

      As the party seeking relief, relator has the burden of providing the Court with

a certified or sworn copy of every document that is material to establishing his right

to mandamus relief. See TEX. R. APP. P. 52.3(k), 52.7(a); In re Butler, 270 S.W.3d

757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (requiring relator to submit a
record containing certified or sworn copies). Based on the record before us, we

conclude relator has not met this burden. Accordingly, we deny the petition for writ

of mandamus without prejudice to refiling a petition with a record that complies with

Texas Rule of Appellate Procedure 52. See TEX. R. APP. P. 52.3(k), 52.7(a).




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE


220239F.P05




                                        –2–